DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2 of the applicant's remarks (labeled as pages 11-12), filed 11/30/2021, with respect to the 35 U.S.C. 101 Rejections of claims 1-13 have been fully considered and are persuasive.  The rejections of 08/27/2021 has been withdrawn. 
However, upon further review of the claims, additional 35 U.S.C. 112(b), 112(d) and 112(f) issues have been found. Furthermore, Claim 12 has been rejected using new grounds of rejection not present in the prior office action dated 08/27/2021.  As such, this action is a second Non-Final Rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  In page 2 of claim 1, in lines 6 and 7, the claims state “the assembly user + exoskeleton.” The + signs should be replaced with the word “and.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a "means for measuring the normal component" in claim 1.   
Means Language
Invoke 112(f)?
Corresponding Structure in Specification
Measurement means for measuring the normal component (claim 1 in lines 11-12, claim 12 in line 10)
Yes, the word means invokes a 112(f)
Measuring of normal components is disclosed to be performed by sensors 25 and 35 which are disclosed on page 8 lines 29-30


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claim 9 with dependent claim 11 are written in a way where it is unclear what is explicitly occurring during the claimed supplementary step.
Claim 1 with dependent claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step in independent claim 1 involves the necessary steps to relate the determination and calculating of a vertical component to the controlling of the actuators. While an inputting of the target value calculated for the intensity of a vertical component into a model is claimed, it is unclear how inputting said target value of the vertical component into a model and the executing of said model would cause a determination of control set points that would then control the claimed actuators. Additionally, it is unclear how the resultant (sum) of the balancing forces are being applied to the exoskeleton when only a vertical component of the resultant is calculated. This is unclear as only a vertical vector component is being applied while said vector appears to be applied in multiple directions. 
Claim 1 recites the limitation "the balancing forces" first on line 16 of the first page of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 2 of the second page of claim 8 (labeled page 9), it is stated that the defined normal component is “projected onto the vertical.” It is unclear what is meant by “projected.”
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 2 of claim 11, it is stated that the exoskeleton is “augmented by the product of its mass by vertical acceleration….”  It is unclear what is meant by the word “augmented.” It is assumed that augmented means multiplication but further clarification is required. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 13, it is claimed that “the thigh segments and leg segments are free with respect to the user.” However, as per claim 1 to which claim 13 depends on through claim 9 states that there are “joints connecting the thigh segments to the leg segments” and that the exoskeleton is “linked to a user. As such, it is unclear how the segments are free with respect to the user as a connection between said segments with a linking to a user are claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The method of claim 1 does not further limit the apparatus of claim 12 as the method is recited as intended use since claim 12 is seen to be an apparatus claim. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido (US Patent No.: 8,251,930) in view of Smith (US Pub No.: 2015/0321342).
Regarding claim 12, Ido (US Patent No.: 8,251,930) discloses an exoskeleton (shown in figure 1) comprising a pelvis element (the body-mounted assembly part 2 in figure 1 is at the pelvis of a user) on which are articulated two lower limbs extending substantially parallel to the lower limbs of the user (parts 15R, 16R, 15L and 16L in figure 1), each lower limb of the exoskeleton having a thigh segment (being parts 15R and 15L) articulated to a leg segment (being parts 16R and 16L), which is itself articulated to a foot (parts (9R and 9L in figure 1), each foot of the exoskeleton being connected to a corresponding foot of the user (shown visually in figure 1) and comprising an interface on which the foot of the user rests (figure 1 parts 9R and 9L. These are the rigid plates that the feet of the user rests on as per column 7 lines 15-31), the exoskeleton being provided with actuators controlling the joints connecting the thigh segments to the leg segments (as per the abstract, parts 21L and 21R in figure 1 are abstracts and are between the thigh and leg segments in figure 1), the joint articulating the foot to the leg segment remaining free (being the joints 19L and 19R in the abstract that connect the leg to the feet as per figure 1), the exoskeleton likewise comprising measurement means for measuring the normal component, with respect to a bearing plane of the foot, of a bearing force under each foot of the user (as per column 2 lines 34-64, a disclosure to measuring a floor reaction force vector is disclosed.  As the floor reaction force would be in the opposite direction of the force applied to the ground when walking or standing, this force would be equivalent to a normal force), and a processing unit connected to the measurement means and to the actuators and arranged to implement the method as claimed in claim 1 (a processing of the resultant force is disclosed in column 2 lines 34-64. Processing is also disclosed in column 3 lines 23-50. It stands to reason that the processing unit could implement the method of claim 1).
However, Ido does not disclose that the exoskeleton would be provided with actuators controlling the joints connecting the lower limbs to the pelvis element. Instead, Smith does teach actuators controlling the joints connecting the lower limbs to the pelvis element (as per [0027], actuators near the pelvis of a user are disclosed. As per figure 1A, these actuators would be 112b on one side of the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hip actuator of Smith into the device at Ido between the pelvis and lower limb elements of Ido for the purpose of providing a means to power a movement about the pelvis of the user to drive a rotation about the hip (shown visually between figures 1A to 1B of Smith). 

	

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, Jacobsen (US Pub No.: 2009/0210093), Agrawal (US Pub No.: 2008/0255488), Harding (US Pub No.: 2017/0000682), Dariush (US Pub No.: 2007/0255454) and to Ido (US Patent No.: 8,251,930) were seen to be the closest prior art to independent claim 1. However, these references did not teach a calculating a target value for the intensity of a vertical component of the resultant of the balancing forces applied to an exoskeleton or an inputting of the target value calculated for the intensity of a vertical component of the resultant of the balancing forces into a model of the assembly of the user and exoskeleton. With respect to Dariush, [0054] discloses that the system that generates “constraint motion descriptors in response to sensed position and sensed velocity from the robot system.” While this is seen as a processing that would calculate a target value for intensity of a component that would then control an exoskeleton actuator, the component is not explicitly disclosed as being a vertical component that is the result of balancing forces applied to the exoskeleton. With respect to Ido (US Patent No.: 8,251,930) does teach an evaluation of a resultant force during a double-stance period and/or a single-stance period wherein a “floor reaction force” is being determined, as per column 10 lines 34-54. However, while actuators are present here, there wasn’t an execution of a model that would then determine control setpoints to send to an actuator. As these were the best prior art found and as they did not read on the calculating and inputting limitations of independent claim 1, Independent claim 1 with dependent claims 2-11 and 13 are viewed as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774